UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6233


PAUL CLEVELAND THOMPSON, JR.,

                Plaintiff - Appellant,

          v.

M. WADE, Sheriff; D. ROYAL, Supervisor Classification; MR.
WALKER, Classification and others to be named later; DEPUTY
FERGUSON,

                Defendants - Appellees,

          and

GENE M. JOHNSON, Director of Virginia            Department of
Corrections   (DOC)   in  their   individual      and  official
capacities; HENRICO COUNTY MUNICIPALITY,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00174-RBS-TEM)


Submitted:   May 26, 2011                     Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Cleveland Thompson, Jr., Appellant Pro Se. Lisa H. Leiner,
HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Paul Cleveland Thompson appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed   the    record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Thompson v. Wade, No. 2:10-cv-00174-RBS-TEM (E.D. Va.

Jan. 18, 2011).        We deny Thompson’s motion for a declaratory

judgment and for a preliminary and a permanent injunction.                  We

dispense     with   oral     argument   because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                        3